DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/24/22 is acknowledged.

Claim Status
The claim set filed 5/24/22 is acknowledged. Claims 1-20 are pending. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/22.
Claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 7/16/20 has been considered.  A signed copy is enclosed. The reference lined through was not considered because the reference was not provided by Applicant. 
The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Specification
Abstract
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Trademarks
The use of the term IDKmonitor, ENBREL, HUMIRA, REMICADE, CIMZIA, and SIMPONI, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “TNF” is an acronym and/or abbreviation that should be spelled out upon first occurrence. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim contains periods in the subpart designations (e.g. “i.”).  MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salfeld (U.S. Patent 6,090,382; filed 2/9/1996; published 7/18/00) in view of Ullman (EP 0515194; filed 5/21/92; published 11/25/92).
The instant claims are directed to a method for determining TNF-alpha inhibitor levels in a sample, comprising reacting the sample with isolated, free TNF, then reacting with a TNF alpha inhibitor, then determining the amount of the complex formed based on a standard curve for known amounts of inhibitor/TNF complex. The TNF-alpha inhibitor can be associated with a solid particle or solid platform, and the complex forms with the antibody and is measured based on agglutination. The agglutination can be measured photometrically. The method can have two separate fractions of particulates bound to the TNF-alpha inhibitor, with a first fraction being bound to a first signal component, and a second fraction being bound to a second component, so that when they interact due to proximity from binding TNF molecules, they produce a signal. The signal can be a chemiluminescent signal that is enhanced by a photosensitizer. The assay can also be a sandwich assay, where the reaction mixture is removed after incubation and then the solid support is incubated with an antibody that binds to TNF-alpha. The first and second TNF binding partners can be an anti-TNF alpha antibody. 
Salfeld et al teach human anti-TNFalpha antibodies that bind to TNF alpha (see e.g. abstract). The antibody of the patent is known by its trade name of Humira, or its generic name of adalimumab. The antibody may be derivatized with fluorescence compounds or other detectable labels (see e.g. column 17). The antibodies can be used in assays requiring binding to hTNFalpha, such as ELISA, immunohistochemistry, and others (see e.g. column 23). The TNFalpha can be detected by binding the antibody and then providing a second antibody to bind the anti-TNFalpha antibody (see e.g. column 23). The antibody can be used in other assays known in the art (see e.g. column 7). 
Salfeld does not describe the limitations relating to the specific assay for detecting the antibody presence. 
Ullman teach methods for determining an analyte in a sample (see e.g. paragraph [0001]). The method comprises providing a medium with the analyte to form a specific binding pair complex and determining whether the complex is formed (see e.g. paragraph [0068]). The complex provides that a member of the specific binding pair is bound to a chemiluminescent compound and the chemiluminescent compound can be activated when in proximity to a photosensitizer (see e.g. paragraph [0068]). The photosensitizer can be bound to a specific binding pair member also (see e.g. paragraph [0068]-[0071]). The combination requires proximity of a first specific binding pair member bound to a chemiluminescent substrate and a second specific binding pair member bound to a photosensitizer (see paragraph [0068]-[0071]). The specific binding members can be bound to a support or surface such as latex particles (see e.g. paragraphs [0172]-[0175]). The luminescence can be measured photometrically (see e.g. paragraph [0264]). There can be two compounds that bind to an analyte, which are able to interact in a sandwich style immune assay (see e.g. paragraph [0263]). One of the two binding partners can be associated with a solid support (see e.g. paragraph [0263]). The analyte can be TNF (see e.g. paragraphs [0101]-[0111]).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the antibody of Salfeld in an agglutination assay as described by Ullman because the assay can be carried out with heating to produce light that can be measured, and the reaction and binding can be carried out in a homogenous solution without separation, which provides increases sensitivity over previously known assays (see e.g. paragraph [0099], [0269]). The method provides a known method to measure TNF, using binding partners that can be coupled to signal components to produce a signal when in proximity to each other. There is a further signal to nose ratio improvement of the Ullman assay over previously known assays (see e.g. paragraph [0280]). It would be expected, absent evidence to the contrary, that the antibody of Salfeld would bind TNF and therefore be capable of the assay of Ullman. The advantages of improved signal to noise ratio, being able to be performed without separation of components, being able to be used both in a liquid and solid support format, increases sensitivity, and being carried out without heat to generate the light signal provides the motivation to make the aforementioned modification of the method of Ullman, based on the teachings of Salfeld, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.  

Conclusion
No claim is allowed.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	9/2/22